Citation Nr: 9917054	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-55 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, including as secondary to the veteran' service-
connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1996, it was remanded to the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) for further development, and the 
adjudication of the veteran's secondary claim.  Following the 
completion of the requested development, the case was 
returned to the Board in May 1999.  


REMAND

Following the Board's remand, the veteran underwent several 
VA and private medical and psychiatric examinations for the 
purpose of obtaining an opinion as to whether there is any 
relationship between his hypertensive vascular disease and 
his service-connected post-traumatic stress disorder.  

In January 1997, the veteran underwent a VA examination for 
hypertension.  The examiner was asked to comment as to the 
etiological relationship between post-traumatic stress 
disorder and hypertension.  Following the examination, the 
pertinent diagnoses were essential hypertension, and post-
traumatic stress disorder.  The examiner stated that "while 
many factors may contribute to the [veteran's] blood pressure 
escalation, including activities of daily living, diet, 
medication compliance, it appears that the [veteran] has 
chronic hypertension per se on an essential basis."

In February 1997, the veteran underwent a psychiatric 
evaluation for post-traumatic stress disorder.  In the report 
of that examination, the examiner stated that it appears that 
the veteran's hypertension may well stem from his glaring 
weight problem.  The examiner then commented that "[d]rawing 
an etiological relationship between [the veteran's] combat 
experience in Vietnam and his current hypertension would be a 
stretch, unless we had clear cut evidence somewhere of 
hypertension in the five years after his discharge from the 
Army, along with normal body weight for his stature."  

In July 1998, the veteran underwent another psychiatric 
evaluation.  In the report of that examination, the veteran's 
past social, psychiatric, occupational and medical history 
was reviewed.  Following mental status examination, the 
pertinent diagnoses included post-traumatic stress disorder 
and hypertension.  In terms of the question of whether there 
is a link between the veteran's post-traumatic stress 
disorder and hypertension, the examiner first explained that 
"hypertension tends to be a medical illness which can have 
multiple etiological factors."  It was noted that the risk 
factors include obesity and diet.  The examiner then opined 
that "while anxiety and underlying stress can certainly 
aggravate or accentuate a person's underlying hypertension 
problem, in and of themselves, to my knowledge, they do not 
directly cause hypertension."  The examiner explained that, 
"in other words, when a patient is anxious or under a great 
deal of stress, he can have a transient elevation of his 
blood pressure.  If he has an underlying hypertension 
problem, this could become clinically significant.  However, 
this patient is noted to be obese and, pending the 
interpretation of an internist, it is likely that his obesity 
has a direct bearing on his blood pressure."  

The examiner went on to opine further that "insofar as we 
can make this connection between [the veteran's] post-
traumatic stress disorder and anxiety, and subsequently 
between his anxiety and increased eating and weight gain, 
then a connection would exist between post-traumatic stress 
disorder and hypertension."  The examiner stated that "it 
would thus be felt, as noted above, that the post-traumatic 
stress disorder could aggravate or increase, chronically, his 
hypertensive vascular disease by contributing to persistent 
anxiety, which would contribute to increased appetite."  The 
examiner suggested that these connections would be enforced 
by the determination of an internist about the origin of 
hypertension in the veteran.  The examiner, noted, however, 
that he is not an internist and was not directly commenting 
on the veteran's underlying hypertension.  

In August 1998, the veteran underwent an examination by a 
private internist on a VA fee basis.  Following a review of 
the veteran's medical records and physical examination with 
diagnostic studies, the pertinent diagnoses were hypertension 
with hypertensive cardiovascular disease, morbid obesity, 
history of post-traumatic stress disorder, and history of 
diabetes.  In discussion, the examiner stated that "with 
regard to the question as to whether [the veteran's] 
hypertensive vascular disease is secondary to post-traumatic 
stress disorder, I would reply in the negative."  The 
examiner explained that in the absence of post-traumatic 
stress disorder, the veteran would have risk factors of 
developing the vascular disease given his morbid obesity and 
hypertension.  The examiner noted that there is also a 
history of diabetes which could cause significant vascular 
disease.  In the examiner's opinion, "there is no need to 
invoke post-traumatic stress disorder as a causative factor 
in [the veteran's] hypertensive disease."  The examiner, in 
answer to the question of whether there is evidence that the 
veteran's post-traumatic stress disorder aggravates or 
increases chronically his hypertensive vascular disease, 
stated that "there is nothing specific that I could hang my 
hat on regarding this."  In a discussion of a review of the 
records, the examiner concluded that the review of the 
records did not shed any new light on his opinion, and 
emphasized that the veteran's hypertension appears to be on 
the basis of idiosyncratic factors of the essential variety 
rather than related to post-traumatic stress disorder.  

In a statement submitted by the veteran's local accredited 
representative in January 1999, exception was taken to the 
opinion offered by the private internist who conducted the 
August 1998 examination.  In particular, the representative 
stated that the internist's comment that there was nothing he 
"could hang [his] hat on regarding" the question of the 
aggravation of hypertensive vascular disease by post-
traumatic stress disorder was unclear and was offered without 
reasoning.  

In a subsequent statement submitted in May 1999, the 
veteran's national representative requested, among other 
things, that the principles outlined in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995) be considered in the 
disposition of the veteran's claim.  The Board notes that in 
Allen the Court of Appeals for Veterans Claims (the Court) 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  There is no indication that the 
principles of that holding were taken into consideration in 
the RO's adjudication of the veteran's claim.  

Moreover, given the discrepancies in the record with respect 
to the Allen question of whether there has been a measurable 
permanent increase of a non-service connected disability by a 
service-connected disability, the Board is in agreement with 
the veteran's representative that the opinion of the 
internist who examined the veteran in August 1998 needs to be 
expanded and clarified.  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1. The veteran should be asked to submit 
any additional evidence that he may have 
pertinent to the issue currently on 
appeal.

2.  Thereafter, the RO should contact the 
internist who conducted the examination of 
the veteran in August 1998, if available, 
to provide an opinion, with complete 
rationale and without resort to 
speculation, as to whether it is unlikely, 
at least as likely as not, or likely, that 
the veteran's hypertensive vascular 
disease was chronically worsened (a 
measurable permanent increase) by the 
veteran's service-connected post-traumatic 
stress disorder.  If it is at least as 
likely as not or more likely than not that 
the veteran's hypertensive vascular 
disease underwent a measurable permanent 
increase due to the veteran's service-
connected post-traumatic stress disorder, 
the examiner should specify what amount of 
the hypertensive vascular disease is due 
to the post-traumatic stress disorder.  
The veteran's claims file and a separate 
copy of this remand should be made 
available to the examiner for this 
purpose.  

If the internist who conducted the 
examination of the veteran in August 1998, 
is not available, the RO should schedule 
the veteran for a cardiovascular 
examination by an appropriate specialist 
to determine the nature and extent of the 
veteran's hypertensive vascular disease 
and render an opinion in accordance with 
the request outlined in the previous 
paragraph.  

3.  When this development has been 
completed, the RO should again review the 
veteran's claim of service connection for 
hypertensive cardiovascular disease.  In 
the adjudication of the veteran's claim 
for secondary service connection, the 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995), must be considered, as it 
relates to whether the veteran's service-
connected disorder may have caused or 
aggravated the veteran's hypertensive 
cardiovascular disease. If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a copy 
of a supplemental statement of the case, 
and be given an opportunity of responding 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










